Hines, J.,
dissenting. 1. I can not agree to the ruling made in the 6th division of the opinion in this case. This ruling is based upon the overruling o£ the objection of plaintiff to the admission of the letter which is set out in this headnote. This ruling is based upon the ground that a witness can not be impeached by a specific oral charge of larceny, where no indictment and record of conviction are offered. This objection was not urged to the admission of this letter. Its admission was objected to upon the ground that it was irrelevant and immaterial, and not the basis of impeachment of the witnesses, Mrs. King, Mr. or Mrs. McDermott, and that these witnesses could not be impeached by contradictory statements touching a matter not relevant to the issue involved. This letter was clearly admissible for the purpose for which it was introduced. The majority of the court, I think, have overlooked this purpose. It was not introduced for the purpose of proving by parol that Mrs. King, the chief witness on whom the plaintiff relies to make out her case, was guilty of larceny. It was introduced for the purpose of impeaching the husband of the plaintiff, who was sworn as a witness in her behalf. Counsel for the plaintiff, as we have seen above, did not object to its admission upon the ground upon which the majority of the court put their decision. They objected to its admission upon the ground that the facts relating to the larceny of this jewelry were immaterial and irrelevant to the issue on trial, and that for this reason these facts would not furnish the basis of impeaching Mrs. King, the plaintiff, or her husband, and that these witnesses could not be impeached by contradictory statements touching a matter not relevant to the issue involved. . Was it competent for the defendant to prove that the husband of the plaintiff, a short time before the institution of this suit, had charged Mrs. King, the witness for the plaintiff, with the larceny of certain *593property belonging to him and his wife, that when he first approached this witness about this matter she denied having taken this property, but, when told by the husband that he had been to Charleston and gone with a detective to a jewelry shop and received this property, she admitted the larceny of this property ? The defendant undertook to prove these facts by the husband of the plaintiff, who denied the existence of such facts.- Defendant then introduced the above letter for the purpose of impeaching and discrediting his testimony. Counsel for the plaintiff insist that this witness could not be impeached by these contradictory statements, because they were not made by him as to matters relevant to his testimony and to the case, as is required by section 5881 of the Civil Code, which provides that “A witness may be impeached by contradictory statements previously made by him as to matters relevant to his testimony and to the case.” He relies upon the decision in Hudgins v. Bloodworth, 109 Ga. 197 (34 S. E. 364), in which this court, in construing this section of the code, held that a witness can not be impeached by proving contradictory statements made by him as to matters not relevant to his testimony and to the case, and upon the decision in Brackett v. Americus Grocery Co., 127 Ga. 672 (56 S. E. 762), in which this court made the same riding and held that the rejection of a letter was proper where it did not relate to a matter material to the issue.
The question then arises whether the contradictory statements contained in this letter were material or relevant to the testimony of the husband and to the issue on trial. Two classes of fact are not collateral, but relevant to the issue on trial. One embraces all facts which are relevant to some issue in the case under the pleadings. The other class embraces all facts admissible to discredit the witness as to bias, corruption, motive for testifying falsely, or the like. 2 Wigmore on Evidence, 465, § 1021. The credit to be given to a witness is always material and relevant to the-issue on trial; and as affecting such credibility it is always competent to prove any fact or facts tending to show any motive for the witness to testify untruly on such issue. When a witness for the plaintiff, upon whose testimony she principally relied to set up her contract which if proved and enforced would give her a large estate, had been charged by the husband and the wife with having been guilty of larceny of property belonging to the husband *594and the wife, and where such witness upon being charged with the larceny first denied it, but, when told by the husband that he had gone with a detective to a jewelry establishment and got it, then admitted the larceny of the property, and shortly thereafter such person appeared as a witness for the plaintiff in the present suit, and testified to facts tending to establish the plaintiff’s cause of action, the above facts could be proved by the defendant in order to discredit the testimony of such witness. The jury might say that the fact that the witness had been charged by the plaintiff and her husband with larceny of jewelry and other property belonging to the plaintiff and her husband, and might be proceeded against for the larceny thereof, tended to show that the witness was testifying to avoid prosecution for or exposrtro of the larceny, or with the motive to curry favor with the plaintiff and her husband, and thus escape action against her for larceny. This principle was recognized in McCray v. State, 134 Ga. 416 (supra), where it was ruled that “It was not error, in view of the evidence in this case, to admit in evidence, to be considered solely on the question as to the credibility of a witness testifying in behalf of the accused on trial, an indictment against him and such witness, charging them jointly with the offense of assault with intent to murder, alleged to have been committed upon a named person, who, the evidence in the case on trial showed, accompanied the deceased at the time he was killed, and was assaulted as he was leaving the scene of the homicide.” In that case this court held that the testimony was admissible, not to show the guilt of the witness, but to establish that he had a motive for testifying for the accused in the case on trial. In Cochran v. State, 113 Ga. 726 (39 S. E. 332), this court held that “Any fact shown by the evidence, which according to human experience and observation would naturally tend to cause the witness to lean towards one side or the other, may be considered by the jury in passing upon the credibility of a witness’s testimony and the weight to be given to his evidence.” So the pendency of any indictment against the witness, which indicates indirectly similar possibility of his currying favor by testifying in favor of a party to the case, is admissible for the purpose of discrediting him. 2 Wigmore on Evidence, 350, § 967. The credit of a witness upon whose testimony in part the issue is to be determined is not merely collateral, and can not be immaterial. Day v. Stickney, 96 Mass. *595255, 258. So when the husband of the plaintiff denied making the statements contained in this letter, and these statements being material on the question of the credit to be given to the witness, the admission of the letter containing these statements was proper to contradict the witness.
2. I dissent from the rulings in the 7th and 8th divisions of the opinion. The 7th headnote deals with the admission of certain evidence over objection of the plaintiff. The court permitted a witness to testify that the plaintiff told this witness that she missed her jewelry after Mrs. King left her home, that she and her husband stopped at Mrs. King’s home in South Carolina, that in going-through a bureau drawer she came across some of her jewelry, that her husband left her there while he went to Charleston to get a detective to try, to recover it, and that she got her jewelry back. The objection to the admission of this evidence was put upon the ground that it was irrelevant and immaterial and was not a basis of impeachment of Mrs. King, or Mr. and Mrs.. McDermott. The 8th headnote deals with the admission of the testimony of a witness to the effect that the husband of the plaintiff had told her that he went to the home of Mrs. King, in Denmark, S. C., that he discovered his diamond scarf-pin which had been stolen from his cuff-links, and that he recovered them from Mrs. King. This testimony was objected to upon the ground that it was irrelevant„and immaterial, and was not a basis of impeachment of the witnesses Mrs. King, or the plaintiff, or her husband, and that these witnesses could not be impeached by contradictory statements upon a matter not relevant to the issue involved. Tlie plaintiff and her husband denied making the statements attributed to them. It was competent for the defendant to prove'by the plaintiff and her husband that they made these statements, and the truth thereof. When they denied making them, it was competent for- the defendant to show by other witnesses that the plaintiff and her husband had made these statements and had charged the witness Mrs. King with the larceny of their jewelry. If the witness had stolen this jewelry, she was liable to be indicted for the theft of this property. The plaintiff and her husband thus held a whip over this witness. After the making of these charges by the plaintiff and her husband, Mrs. King turned up as the witness on whom the plaintiff relied to make out her case. She would certainly not volunteer to become a *596witness in behalf of the plaintiff after the latter and her husband had charged her with larceny. In these circumstances the jury might well infer that her motive in testifying for the plaintiff arose from fear on her part that the plaintiff and her husband might prosecute her for this larceny, or might expose her by showing that they had recovered from her the property which had been stolen from them by her. If the plaintiff and her husband had testified to these facts, such testimony would tend to discredit the testimony of Mrs. King under the circumstances. The jury might well say that this witness did not appear voluntarily for the plaintiff and make out her case, after the plaintiff and her husband had charged her with the larceny of their property. Anyway such testimony was admissible to show that the witness had a motive in testifying falsely in behalf of 'the plaintiff. When the plaintiff, her husband, and the witness denied these facts upon their cross-examination as witnesses in this case, it was competent to introduce the above evidence to show that they had made statements contradictory of their denials. In these circumstances these contradictory statements made by the plaintiff and her husband were not irrelevant and immaterial, but were relevant and material on the issue on trial for the purpose of discrediting them. This is so for the reason and by the authorities cited in the first division of this dissent.
3. The majority of the court grant a new trial upon the admission of the testimony dealt with in the 1st and 2d divisions of this dissent. As this evidence was admissible for the purpose of showing that the plaintiff and her husband held a whip over the witness, and as tending to show that the witness was testifying in behalf of the plaintiff for the purpose of currying favor and avoiding prosecution or exposure for this theft, I feel constrained to dissent from the rulings' of the majority on this subject, and from the grant of a new trial.